Exhibit 10.21

 

2015 Board of Director NQSO Agreement

<Participant Full Name>

 

Dear <Participant First Name>

 

Congratulations, you have been granted a stock option pursuant to the HMS
Holdings Corp. Fourth Amended and Restated 2006 Stock Plan (the (“Plan”) for
your service on the Board of Directors of HMS Holdings Corp. (the “Company”). A
stock option grant gives you the right to purchase a specific number of shares
of the Company’s common stock at a fixed price, assuming that you satisfy
conditions of the Plan and the award agreement. We would like you to have an
opportunity to share in the continued success of the Company through this stock
option grant under the Plan. The following represents a brief description of
your grant. Additional details regarding your award are provided in the attached
Nonqualified Stock Option Agreement (the “Grant Agreement”) and in the Plan.

 

Stock Option Grant Summary:

 

Date of Grant November 11, 2015 Option Shares <Number of Shares Granted>
Exercise Price per Share $<XX.XX> Exercisability One-quarter of the Option
Shares on December 31 of the year in which the Grant is made and an additional
one-quarter on the last day of each of the first three quarters of the following
calendar year.  Each of those dates is an “Exercisability Date.” Term Expiration
Date November 10, 2022

 

You have been granted a nonqualified stock option to purchase Shares of the
Company’s common stock. The total number of Shares under your grant is in the
chart above under “Option Shares” and the price per share is under “Exercise
Price per Share.”

The potential value of your stock option grant increases if the price of the
Company’s stock increases, but you also have to continue to provide services to
the Company (except as the Grant Agreement provides) to actually receive such
value. Of course, the value of the stock may go up and down over time.

You can’t exercise the stock option (actually purchase the shares) until it
becomes exercisable. Your stock option becomes exercisable as provided in the
chart above under Exercisability, assuming you remain an employee of or member
of the Board of Directors of the Company and subject to the terms in the Grant
Agreement.

Whether or not you decide to exercise your stock option and purchase the stock
is your decision, and, you have until the stock option expires (which will be no
later than the seventh anniversary of the Date of Grant, but can end earlier in
various situations) to make that decision.

Once you have purchased the Shares, you will own them and may decide whether to
hold the stock, sell the stock or give the stock to someone as a gift.

 

You can access the Merrill Lynch portal updates and information:
https://www.benefits.ml.com. Please email IR@hms.com with any questions.

 



 

 

HMS Holdings Corp.

Nonqualified Stock Option Grant Agreement for Board of Directors

 

 

HMS Holdings Corp. (the “Company”) has granted you an option (the “Option”)
under the HMS Holdings Corp. Fourth Amended and Restated 2006 Stock Plan (as it
may be amended from time to time) (the “Plan”). The Option lets you purchase a
specified number (the “Option Shares”) of Shares of the Company’s common stock,
at a specified price per Share (the “Exercise Price”).

 

The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Exercise
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

 

The Option is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.

 



 



 

The Plan document is available on the Merrill Lynch website. The Prospectus for
the Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review under the Investor Relations tab on the Company’s web site. You may also
obtain paper copies of these documents upon request to the Company’s Investor
Relations department (IR@HMS.com).

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company's stock or of this Option, or the Company's prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

 

No one may sell, transfer, or distribute the Option or the securities that may
be purchased upon exercising the Option without an effective registration
statement relating thereto or an opinion of counsel satisfactory to HMS Holdings
Corp. or other information and representations satisfactory to it that such
registration is not required.

 

 

 

 



Page 2

 

 

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Option
ExercisabilityWhile your Option remains in effect under the Option Expiration
section, you may exercise any exercisable portions of the Option (and buy the
Option Shares) under the timing rules of this section, provided that you may not
exercise the Option for fewer than 100 full shares at any particular time unless
fewer than 100 remain unexercised.



The Option will become exercisable on the schedule provided in the Cover Letter
to this Grant Agreement assuming that through each Exercisability Date, (i) if
you received the Option in your capacity as an employee of the Company, you
remain an employee or (ii) if you received the Option in your capacity as a
member of the Company’s Board, you remain a member of the Company’s Board. Any
fractional shares will be carried forward to the following Exercisability Date,
unless the Committee selects a different treatment. For purposes of this Grant
Agreement, employment with the Company will include employment with any
Affiliate whose employees are then eligible to receive Awards under the Plan.
Unless the Committee determines otherwise, if an entity employing you ceases to
be an Affiliate, your employment with the Company will be treated as ended even
though you continue to be employed by that entity.

 

Exercisability will accelerate fully on your disability or death. For this
purpose, “disability” means permanent and total disability as defined by
Section 22(e)(3) of the Code. Exercisability will continue and increase (until
fully exercisable) over the two years following your date of Retirement.
“Retirement” for this purpose means cessation of service on or after attaining
age 60 and completing five years of service with the Company.

 

Change in Control If a Change in Control occurs, your Option will be treated as
provided in Section 11 of the Plan if, within 24 months following the Change in
Control, your employment or service ends on a termination without cause (as
determined by the Committee or the Board), provided also that the Option will
remain outstanding for 12 months following such termination but not beyond the
Term Expiration Date.

Option ExpirationThe Option will expire no later than the close of business on
the Term Expiration Date. Unexercisable portions of the Option expire
immediately when you cease to be employed (unless you are concurrently remaining
or becoming a member of the Board, or, for a Board member, concurrently
remaining or becoming an employee of the Company). If the Company terminates
your employment or service for cause or if you violate any then applicable
restrictive covenant agreement (such as agreements pertaining to
confidentiality, intellectual property, nonsolicitation, and/or noncompetition),
the Option will immediately expire without regard to whether it is then
exercisable.

 

Exercisable portions of the Option remain exercisable until the first to occur
of the following (the “Final Exercise Date”), each as defined further in the
Plan or the Grant Agreement:

 

·Three months (measured to the corresponding date in the month) after your
employment (or directorship) ends if you resign or if the Company terminates
your employment or service without cause (as determined under the Plan), except
as provided above under Change in Control

 

Page 3

 



 

·For death or Disability, the first anniversary of the date employment or
service ends

·For Retirement, the end of the second year following your date of Retirement

·The Term Expiration Date

 

The Committee can override the expiration provisions of this Grant Agreement.

 

Method of
Exercise and
Payment for
SharesSubject to this Grant Agreement and the Plan, you may exercise the Option
only by providing a written notice (or notice through another previously
approved method, which could include a web-based or voice- or e-mail system) to
the Secretary of the Company or to whomever the Committee designates, received
on or before the date the Option expires. Each such notice must satisfy whatever
then-current procedures apply to that Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Exercise Price using one or more
of the following methods:



Cash/Checkcash or check in the amount of the Exercise Price payable to the order
of the Company;

 

Cashlessan approved cashless exercise method, including directing the Company

 

Exerciseto send the stock certificates (or other acceptable evidence of
ownership) to be issued under the Option to a licensed broker acceptable to the
Company as your agent in exchange for the broker’s tendering to the Company cash
(or acceptable cash equivalents) equal to the Exercise Price and, if you so
elect, any required tax withholdings;

 



Net Exerciseby delivery of a notice of “net exercise” to or as directed by the
Company, as a result of which you will receive (i) the number of shares
underlying the portion of the Option being exercised less (ii) such number of
shares as is equal to (A) the aggregate Exercise Price for the portion of the
Option being exercised divided by (B) the Fair Market Value on the date of
exercise;





 

Stockif permitted by the Committee, by delivery of Shares owned by you, valued
at their Fair Market Value, provided (i) applicable law then permits such method
of payment, (ii) you owned such Shares, if acquired directly from the Company,
for such minimum period of time, if any, as the Committee may establish in its
discretion, and (iii) the Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar restrictions; or

 

any combination of the above permitted forms for payment.

 

WithholdingIssuing the Option Shares is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes). The Company may take any
action permitted under Section 14(c) of the Plan to satisfy such obligation,
including satisfying the tax obligations by (i) reducing the number of Option
Shares to be issued to you in connection with any exercise of the Option by that
number of Option Shares (valued at their Fair Market Value on the date of
exercise) that would equal all taxes required to be withheld (at their minimum
withholding levels), (ii) accepting payment of the withholdings from a broker in
connection with a Cashless Exercise of the Option or directly from you, or (iii)
taking any other action under Section 14(c) of the Plan. If a fractional share
remains after deduction for required withholding, the Company will pay you the
value of the fraction in cash.

 

Page 4

 

 



Compliance with LawYou may not exercise the Option if the Company’s issuing
stock upon such exercise would violate any applicable Federal or state
securities laws or other laws or regulations. You may not sell or otherwise
dispose of the Option Shares in violation of applicable law. As part of this
prohibition, you may not use the Cashless Exercise methods if the Company’s
insider trading policy then prohibits you from selling to the market.

 

Additional Conditions to ExerciseThe Company may postpone issuing and delivering
any Option Shares for so long as the Company determines to be advisable to
satisfy the following:





its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

 

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;

 

your complying with any requests for representations under the Plan; and

 

your complying with any Federal, state, or local tax withholding obligations.

 

Additional Representations from YouIf you exercise the Option at a time when the
Company does not have a current registration statement (generally on Form S-8)
under the Securities Act of 1933 (the “Act”) that covers issuances of shares to
you, you must comply with the following before the Company will issue the Option
Shares to you. You must —



represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

 

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

 

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

 

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

 



Page 5

 

 

No Employment Effect on Other or RelationshipNothing in this Grant Agreement
restricts the Company’s rights or those of any of its Affiliates to terminate
your employment or other relationship at any time and for any or no reason. The
termination of employment or other relationship, whether by the Company or any
of its Affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan.



Not a ShareholderYou understand and agree that the Company will not consider you
a shareholder for any purpose with respect to any of the Option Shares until you
have exercised the Option, paid for the shares, and received evidence of
ownership.

 

No Effect onYou understand and agree that the existence of the Option will not
affect in any

Running Businessway the right or power of the Company or its shareholders to
make or authorize any adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stock, with preference ahead of or convertible into, or otherwise
affecting the Company’s common stock or the rights thereof, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether or not of
a similar character to those described above.

 

Governing LawThe laws of the State of New York will govern all matters relating
to the Option, without regard to the principles of conflict of laws.

 

NoticesAny notice you give to the Company must follow the procedures then in
effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company’s Secretary (or to the Chair of the
Committee if you are then serving as the sole Secretary). If mailed, you should
address it to the Company’s Secretary (or the Chair of the Committee) at the
Company’s then corporate headquarters, unless the Company directs optionees to
send notices to another corporate department or to a third party administrator
or specifies another method of transmitting notice. The Company and the
Committee will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company’s personnel or other business records. You and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice by general announcements to optionees.

 

AmendmentSubject to any required action by the Committee or the shareholders of
the Company, the Company may cancel the Option and provide a new Award in its
place, provided that the Award so replaced will satisfy all of the requirements
of the Plan as of the date such new Award is made and no such action will
adversely affect the Option to the extent then exercisable.

 

 

Plan Governs Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control. The
Committee may adjust the number of Option Shares and the Exercise Price and
other terms of the Option from time to time as the Plan provides.

 

 

 Page 6



 



